Case 1:17-cv-24380-FAM Document 67 Entered on FLSD Docket 11/02/2018 Page 1 of 1



                        UN ITED STATES DISTRICT COURT FOR THE
                               SO UTH ERN D ISTRICT OF FLO RID A
                                        M iamiDivision

                              CaseNum ber:17-24380-CIV-M ORENO

  ESTHER VENTURA DE RENDON and JUAN
  M ARIA RENDON GUTIERREZ,

                Plaintiffs,


  V IV IAN E VEN TU R A and M ICH A EL D .
  VEN TU R A,

                D efendants.


            O RD ER DEN Y IN G M O TIO N TO A LTER O R A M EN D JUD G M EN T

         THIS CAUSE came before the Court upon Petitioners'M otion to Alter or Amend

  Judgmentto lnclude Dam agesand lnterest, and fordisbursem entoffundsheld in CourtRegistry

  (D.E.61),tiledon October16.2018.
         TH E COU RT has considered the m otion, the response, the pertinent portions of the

 record,andbeing otherwisefully advised inthepremises, itis

         A DJUD G ED thatthe m otion is DEN IED .


         D ON E A N D ORD ER ED in Cham bers at M iam i, Florida,this         of N ovem ber
 20l8.

                                             FEDER   A.M ORENO
                                             > 1   STA TES D ISTR ICT JUD G E

 Copies furnished to:

 CounselofRecord
